September 26, 2007 Via EDGAR CORRES Tim Buchmiller, Esq. Senior Attorney Division of Corporation Finance, United States Securities and Exchange Commission, 100 F Street, N.E. Washington, D.C. 20549 Re: Sierra Health Services, Inc. Annual Report on Form 10-K/A Filed April 30, 2007 File No. 001-08865 Dear Mr. Buchmiller: Reference is made to the comments of the Staff of the Securities and Exchange Commission (the “SEC" or the “Staff”) with respect to the above-referenced Form 10-K/A (the “2006 Form 10-K/A”) in the letter (the “Comment Letter”) dated August 21, 2007, addressed to Anthony M. Marlon, M.D., Chief Executive Officer of Sierra Health Services, Inc. (“Sierra” or "we" or “us”). We understand that the Staff's comments in the Comment Letter do not require an amendment to our Annual Report on Form 10-K for the year ended December 31, 2006.In response to your comments, we are undertaking to provide additional explanation and disclosure in any future filings in 2007 or 2008 which call for a Compensation Discussion and Analysis (“CD&A”) and other disclosures under Items 402 and 407 of Regulation S-K.Obviously, actual disclosure in any future filing will reflect the facts and circumstances for the period discussed, which may differ from those described in the 2006 Form 10-K/A or referred to in our responses below. Our Compensation Committee (the “Committee”) is the key decision maker regarding compensation of the named executive officers, and its decisions and rationales are a primary focus of your comments (and, indeed, of the entire CD&A).Our management will work with the Committee on any future CD&A, and will seek the Committee’s help in developing improved disclosure that addresses the concerns raised by the Staff in the Comment Letter. The Staff’s comments in the Comment Letter are copied below in bold type for your reference, and are followed by our response.The captions below correspond to those used in the Comment Letter. SEC Comment: Compensation Discussion and Analysis, page 7 1. Given that you utilize benchmarking in your evaluation of executive compensation, please include more specific disclosure that addresses how you target each element of compensation against the comparator companies.Please specify how each element of compensation relates to the data you have analyzed from the comparator companies and include a discussion of where you target each element of compensa­tion against the peer companies and where actual payments fell within the targeted parameters.To the extent actual compensation was outside of a targeted percentile range, please discuss why.Refer to Item 402(b)(2)(xiv) of Regulation S-K. Response: While we can and will, in future filings, provide some additional disclosure to respond to this comment, we believe that most of the information requested by this comment in fact was provided in our CD&A.We use benchmarking in our decision-making on executive compensation in the way disclosed in the CD&A.Your comment seems to assume that we have used benchmarking more broadly but declined to provide that benchmarking disclosure. You ask for "more specific disclosure that addresses how you target each element of compensation against the comparator companies."We specifically disclosed at page 9 information regarding where we target base salaries, total direct compensation (sum of base salary, target annual bonus and long-term incentive), and total remuneration which is total direct compensation plus all other elements.We explained that salary and total direct compensation were benchmarked, while other elements of compensation were not benchmarked against the comparator companies.We can provide more breakout regarding annual incentive and long-term incentives, but our targeting of these was also discussed.We cannot disclose benchmarking information for elements which we have not benchmarked, but we can discuss in greater detail the basis for our view that these elements, separately and in the aggregate, provide compensation that is within a range of competitive practice. You ask for disclosure of "where actual payments fell within the targeted parameters."We did provide, particularly at pages 11 and 12, a concise but thorough summary of how our actual compensation levels compared to our benchmarks.We will disclose benchmarking information relating to other elements of compensation in future filings if it exists, but we know you understand that we will not seek out benchmarking information simply for purposes of disclosure – we will disclose information that plays a part in our decision-making, and explain how it does so. You ask also for discussion of why actual compensation falls outside of our targeted percentile range.For salary, annual incentive and total direct compensation, we disclosed where authorized compensation fell outside of our desired range and explained our reasons for that.For example, we explained at page 9 of the 2006 Form 10-K/A: For individual executives, we may set compensation at levels above or below these targeted market positions to reflect an individual’s performance, experience, role and breadth of responsibilities. In this regard, with respect to Dr. Marlon, whose role and performance have been critical to Sierra’s success since its founding, we have set target TDC and total remuneration at levels which are substantially above the 50th percentile. We have taken this approach in view of Dr. Marlon’s sustained excellence in leading Sierra since its founding, and particularly in view of the outstanding results achieved by Sierra in the past five years. This strong performance has resulted in sharply increased performance targets in successive years in this five-year period. At pages 11-12 of the 2006 Form 10-K/A, we further discussed the specific percentile positioning of our named executive officers' 2006 salary, bonus and long-term incentives that were above median levels, and further addressed our CEO's compensation: In the case of the CEO, we have set salary, annual bonus and long-term incentive award levels in view of his long and outstanding service to Sierra, in particular his critical role in our outstanding performance over the past five years. In addition, our CEO has long held a substantial equity position in Sierra, so that we have weighted his compensation more heavily in its cash components and less heavily in its equity components. Viewed in the context of the peer group of companies, the resulting 2006 total direct compensation for the CEO is at approximately the 80th percentile of the market based on 2005 competitive compensation data. To the extent that your comment refers to "actual compensation," there is a distinction between the target levels of annual incentive we set at the beginning of the year and the amounts paid out
